Citation Nr: 1119280	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-28 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left foot disability has been submitted.

2.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 Regional Office (RO) in Huntington, West Virginia rating decision, which, in relevant part, declined to reopen the Veteran's claim for service connection for a left foot disability and denied entitlement to service connection for a spine disability.

The November 2003 rating decision declined to reopen the Veteran's claim of entitlement to service connection for a left foot disability finding that no new and material evidence had been submitted.  The subsequent June 2006 statement of the case (SOC), however, effectively reopened the claim and considered the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The above issues were remanded by the Board in February 2010 for additional development.  The requested development having been completed the claims are once again before the Board.


FINDINGS OF FACT

1.  An unappealed August 1987 rating decision denied service connection for residuals of left foot surgery finding that the Veteran had a preexisting left foot disability and that in-service surgeries were to correct that preexisting condition and not due to aggravation in service.    

2.  Evidence received since the August 1987 rating decision does not raise a reasonable possibility of substantiating the left foot disability claim.

3.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a spine disability that is etiologically related to a disease, injury, or event in service, nor may such a disability be presumed the result of military service.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision that denied the claim for entitlement to service connection for residuals of left foot surgery is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the August 1987 rating decision is not new and material, and, therefore, the left foot claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Service connection for a spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in January 2007 and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

In that regard, the Veteran's petition to reopen his claim for a left foot disability was remanded by the Board in February 2010 to afford the RO/AMC the opportunity to provide notice that was compliant with the requirements set forth in Kent.  The resulting April 2010 letter informed the Veteran that his claim had been previously denied, and that new and material evidence was needed to substantiate the claim to reopen and described what would constitute such new and material evidence.  The letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence showing that his pre-existing left foot disability had been permanently aggravated by service and that his multiple in-service surgeries to the left foot were not simply to correct a condition that preexisted service.  This letter was fully compliant with the requirements set forth in Kent.  

The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board acknowledges that the June 2010 VA examination report referenced an April 2009 VA treatment record that noted complaints of lower back and leg pain.  The Board concludes a remand for this record is not required, as the June 2010 VA examination report reproduces the treatment record and on its face the record addresses only medication management.  As the Board acknowledges a current spine disability and the record does not address the issue of etiology of the Veteran's spine disability, a remand for this record would serve no useful purpose and would be of no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that during his June 2010 Board hearing, the Veteran indicated that he sought treatment for back problems beginning in 1997 from a private physician in Arizona.  Despite multiple letters from the VA requesting that he provide contact information for private treatment providers from whom he wanted VA to obtain records, most recently in April 2010 as directed by the February 2010 Board remand, the Veteran has failed to provide any information as to such a private treatment provider or provided such information himself.  While VA has a duty to assist the appellant in substantiating his or her claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Board notes that the Veteran's spine claim was remanded by the Board in February 2010 to afford him a VA examination.  In June 2010, the Veteran received a VA examination for his spine and an opinion was provided based on a full review of the record, interview of the Veteran, and physical examination.  The Board, therefore, finds the June 2010 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for his spine.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to petitions to reopen claims based on new and material evidence, the Board notes that until a claim is reopened VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  

Based on the April 2010 VCAA notice letter, including notification fully compliant with the requirements set forth in Kent, the June 2010 VA examination and report, and the subsequent readjudication of the Veteran's claims, the Board finds that there has been substantial compliance with its February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

As will be discussed in greater detail below, the evidence indicates that the Veteran fractured the 2nd, 3rd, 4th, and 5th metatarsals of his left foot in a motorcycle accident in October 1977, approximately five months prior to entry into service.  The Veteran essentially contends that this preexisting left foot disability was permanently aggravated as a result of his military service.  Specifically, the Veteran contends that because of his military service he was forced to undergo multiple in-service surgeries to attempt to repair his left foot, which is evidence that his condition was permanently aggravated by service.      

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2010).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

As noted above, in an August 1987 rating decision the RO denied entitlement to service connection for residuals of left foot surgery, as the evidence showed the multiple in-service surgeries were to correct a preexisting left foot condition.  The Veteran did not file a timely notice of disagreement or otherwise indicate a desire to appeal the decision.  As no correspondence was received from the Veteran within the appeal period perfecting his appeal with respect to the issue of entitlement to service connection for residuals of left foot surgery, therefore, the August 1987 rating decision is final.

At the time of the August 1987 decision, the record included service treatment records and a June 1987 VA examination report.  

The service treatment records indicate that at his entrance examination in April 1978 the Veteran reported fracturing his foot five months previously in a motorcycle accident.  In June 1978, the Veteran reported pain in his left foot and the record notes the prior motorcycle and accident and multiple metatarsal fractures.  After examination, the impression was pain in the area of old fractures.   In June 1978, the Veteran was placed on a physical profile restricting him from running and drills for four days due to pain in the area of an old fracture of his left foot.  In September 1978, the Veteran reported pain in the distal metatarsals of the left foot.  In October 1978, the Veteran reported severe pain in his left foot.  The examiner noted that one year previously the Veteran had fractured the distal 2nd, 3rd, and 4th metatarsals and that there was deformity at the fracture site, specifically plantar deviation of the metatarsal heads.  The Veteran had a foot plate orthosis that was not properly fitting and the examiner stated that modifications would be made.  

In January 1981, the Veteran was diagnosed with degenerative joint disease of the distal metatarsals of the left foot and was fitted for a short leg cast and crutches.  A June 1981 record noted reports of pain in the ball of the left foot and x-rays showing degenerative joint disease.  The Veteran was prescribed a cast and crutches for three weeks.  In September 1981 the Veteran was seen for recurrent soreness of the left metatarsal head.  Another contemporaneous record noted pain in the 2nd and 3rd toes since basic training that was steady and not increasing in severity.  The impression was neuroma of the 2nd and 3rd toes.  The provider noted that the Veteran had been treated with casting with success.  An October 1981 record noted pain between the 3rd and 4th toes and tender 3rd and 4th metatarsal heads.  In November 1981, the Veteran was diagnosed with metatarsalgia of the left foot, attributed to metatarsal fracture in a motorcycle accident about five years previously.  The Veteran noted that pain returned beginning in basic training.  

In January 1982, the Veteran underwent excision of a neuroma of the left foot and release of intermetatarsal ligaments of the left foot.  At a March 1982 follow-up, the Veteran reported that he experienced some pins and needles sensation in the early morning after waking, but had no difficulty walking.  The assessment was a good result from the January 1982 osteotomy of the 2nd and 3rd web spaces.  Another March 1982 record stated that the Veteran denied any complaints regarding his left foot and was returned to full duty.  In August 1982, the Veteran was seen for malunion and metatarsalgia of the 5th metatarsal, status post fracture.  That same month, he underwent a chevron osteotomy in metatarsals 3, 4, and 5.  In April 1983, the Veteran underwent an osteotomy of the 5th metatarsal.  In October 1984, the Veteran was treated for chronic persistent metatarsalgia of the left 3rd metatarsal.  In September 1985, the Veteran had a resection of the 3rd metatarsal head of the left foot.  A July 1986 bone scan showed increased uptake in the 2nd and 4th metatarsals, but not an indication of osteomyelitis.  The assessment was metatarsalgia of the left foot and the Veteran was fitted for crepe-soled shoes.  In September 1986, the Veteran was diagnosed with metatarsalgia of the left foot.  In November 1986, the Veteran's left foot pain was markedly better after an osteotomy of the 2nd and 4th metatarsals in October 1986.  There was mild dorsal foot pain over the osteotomy sites, but no pain or swelling on the plantar surface.  The Veteran also received multiple temporary profiles during his service due to his left foot problems.

Prior to the August 1987 rating decision, the claims file also included a June 1987 VA examination report that noted complaints of slight swelling and aching in the left foot.  X-rays showed previous fractures of at least the 2nd, 3rd, 4th, and 5th metatarsals, that the fracture at the base of the 4th metatarsal remained ununited, and that the 3rd metatarsal head had either been "resorbed" or removed.  In addition, there was calcification and possible prior fracture of the 3rd proximal phalanx.  There were osteoarthritic changes and other areas of calcification.  On examination of the left foot, there were multiple scars and the third toe was shorter than on the right with loss of sensation on the ventral surface.  The diagnosis was postoperative residuals, left foot.    

Potentially relevant evidence received since the August 1987 rating decision includes VA outpatient records, private treatment records, and multiple statements from the Veteran.  

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he had provided new and material evidence as to another missing element).

As noted above, the Veteran's petition to reopen his claim of entitlement to service connection for residuals of left foot surgery was denied in an August 1987 rating decision.  At that time, the RO found that the Veteran's multiple in-service surgeries were due to a preexisting left foot disability that was unrelated to service.    

Again, the Veteran claims that his preexisting left foot disability was permanently aggravated by his military service.  As noted, for evidence to be new and material in this matter, it would have to tend to show that his preexisting left foot disability had been permanently aggravated by some incident of military service.  The Board finds the evidence received since the August 1987 rating decision does not.

The records obtained since the August 1987 rating decision show ongoing treatment for left foot problems.  A September 1989 letter from a private physician noted the Veteran's in-service surgical history.  The Veteran stated that he had done reasonably well since the last procedure, but that for the previous five months had had increasing pain in the region of the left fifth metatarsal head.  He denied any trauma, but primarily pain with weight bearing in dress shoes or barefoot.  He stated that his symptoms were minimal when wearing well made tennis shoes or his work boots with additional padding.  He also described his distal metatarsal being in a dorsiflexed position, for which the physician stated his past medical history was noncontributory.  X-rays were consistent with the prior fractures and subsequent surgeries.  The physician stated that the Veteran had a complex foot problem and that rebalancing the foot for proper weight bearing would be difficult.  The physician stated that the Veteran would likely have to wear special boots and tennis shoes and might not be able to wear dress shoes.  The physician noted that it would be only a mild disability for the Veteran. 

VA treatment records, including x-rays, show residuals of the fractures and surgeries, as well as degenerative arthritis.  Of note, a February 2004 VA outpatient record indicated onset of left foot pain two years previously following a motorcycle accident, but given the context of the note this appears to have been a typographical error and not due to a separate post-service motorcycle accident.  The note discussed the pain and problems in relation to the in-service surgeries strongly suggesting that the motorcycle accident in question occurred prior to those surgeries.

In the Veteran's substantive appeal form, he stated that the service treatment records demonstrated that his duties in the military had aggravated his left foot injury.  Specifically, he noted that he had numerous profile changes and surgeries during active service and that the surgeries were at the recommendation of the military doctors.  He also stated that he had minor problems in service that ultimately resulted in four surgeries that now cause problems because all the Veteran's weight rests on the outside of the left foot, which causes pain and limitation of activities.

As noted, the medical evidence both prior to and since the August 1987 rating decision reflects that the Veteran had a left foot disability that preexisted his military service.  The evidence also shows that the Veteran had multiple in-service surgeries to correct problems with his left foot, which the August 1987 rating decision determined were efforts solely to correct the preexisting left foot disability.  In that regard, the Board notes that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Board finds that none of the newly submitted medical evidence indicates that the Veteran's preexisting left foot disability was permanently aggravated by service.  In that regard, the Board has considered the VA and private medical evidence of record.  While these medical records clearly indicate a left foot disability preexisting service, none of the new medical records indicate that the in-service surgeries were due to a permanent aggravation of the Veteran's left foot disability in service, rather than due solely to an effort to ameliorate a pre-existing disability or that the surgeries or any other incident of service permanently aggravated the Veteran's preexisting left foot disability.  The Board has considered the September 1989 private physician's letter that noted the Veteran's foot was unbalanced in terms of weight bearing and that it was a complex problem.  While the letter demonstrates that the Veteran's weight bearing on the left foot was abnormal in September 1989, the physician's letter does not state whether this abnormality was due to the Veteran's preexisting left foot injury, his in-service surgeries or other incident of service, or some combination of the foregoing.  As such, the September 1989 letter does not suggest that the Veteran's preexisting left foot disability was permanently aggravated by any incident of his military service, to include the multiple in-service surgeries.

Furthermore, the Board notes that the Veteran's lay assertions that his preexisting left foot disability was permanently aggravated by service were already of record at the time of the last denial.  Thus, they are essentially cumulative of evidence already of record, and do not raise a reasonable possibility of substantiating the claim.

To the extent that the Veteran's contentions that his in-service surgeries caused him to walk on the outside of his feet and resulted in aggravation of his left foot disability were not of record at the time of the August 1987 rating decision, the Board finds that the Veteran is not competent to make complex medical determinations such as attributing current left foot pain to abnormal weight bearing due to in-service surgeries, rather than to a preexisting left foot disability that caused pain and abnormal weight bearing prior to any in-service surgery.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, any such statements may not be a basis for reopening the Veteran's claim.

In short, the additional treatment records and lay statements of the Veteran either fail to relate to an unestablished fact necessary to substantiate the claim, or are essentially cumulative and redundant of the evidence of record at the time of the prior final denial.  Accordingly, the additional evidence received since August 1987 is not new and material and the claim may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no evidence or claim that the Veteran was diagnosed with arthritis of the spine within one year of service the above provision is not applicable.

In the alternative, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran claims that his current spine disability was incurred in or aggravated by service.  

The Veteran's service treatment records indicate that in September 1986, the Veteran complained of back pain after falling and hitting his back the previous day.  He also reported a history of a "knot" in the center of his back.  He had full range of motion and neurology was intact in the mid thoracic spine area, but there was some swelling with minimal eccymosis.  X-rays of the thoracic spine were negative.  The assessment was contusion.  In December 1986, the Veteran reported lower back pain for one day, as well as nausea, weakness, and back spasms for the previous few hours.  He also reported stomach cramps and headache.  The assessment was viral gastritis.  The Veteran's service treatment records otherwise are absent for complaints, treatment, or diagnosis of a back disability.

After service, a September 2000 private treatment record included complaints of lower back pain and a reported history of a pinched nerve in the past, for which he received a steroid injection with mild success.  The assessment was lower back pain.  In January 2002, the Veteran reported low back pain since his last treatment in July 2001.  On examination, the Veteran had full range of motion and a normal gait.  The assessment was degenerative arthritis / low back pain.  An April 2002 private record noted a reaggravation of left lower back pain for the past two months.  VA x-rays from July 2002 showed mild degenerative arthritis of the lumbar spine.  January 2004 x-rays continued to show minimal degenerative arthritis without significant change.

Pursuant to the February 2010 Board remand, the Veteran was afforded a VA examination in June 2010.  The examiner noted review of the claims file and medical records.  The examiner specifically discussed the service treatment records and post-service private and VA treatment records discussing the Veteran's spine problems.  At that time, the Veteran reported onset of back problems in 1997, for which he received steroid shots and manipulation.  The treatment was successful, but the Veteran reported intermittent back pain thereafter.  Based on x-rays, physical examination, interview of the Veteran, and review of the claims file and medical records, the examiner diagnosed degenerative disc disease/degenerative joint disease of the lumbar spine.  As to etiology, the examiner opined that it was less likely as not that the Veteran's current lumbar spine disability was caused by or the result of his military service.  The examiner noted that the sole in-service treatment specifically for back problems involved the thoracic spine and that current examination and x-rays showed no current problems with the thoracic spine.  As the current disability involved the lumbar spine, the examiner concluded that it was less likely than not that the current lumbar spine disability was caused by a single in-service fall affecting the mid thoracic spine.

Thus, the Veteran has current diagnosed lumbar spine disability.  The crucial inquiry, therefore, is whether that low back disability is related to any incident of service.  For the reasons and bases set forth below, the Board concludes it is not.

The Board finds the June 2010 VA examiner's opinions compelling.  They were based on a thorough review of the Veteran's medical history, including an interview with the Veteran and his service treatment and post-service medical records, as well as a physical examination and x-rays.  A thorough rationale was provided that is consistent with the medical evidence of record.  As discussed above, the examiner noted that the Veteran's in-service complaint specifically for back problems involved the mid thoracic spine and that his current disability was to the lumbar spine.    

The Board also acknowledges the Veteran's own assertions that his current lumbar spine disability was caused by his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the competent health care specialist, who considered the Veteran's lay reports as to his back, but also conducted a thorough physical examination and reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and concluded that it was less likely than not that his current lumbar spine disability was caused or aggravated by the Veteran's service.  See Jandreau.  The Board finds any attempted link by the Veteran particularly problematic given that he has not claimed a continuity of back problems from service.  During the June 2010 VA examination, for example, the Veteran reported the onset of his back problems in 1997, approximately 10 years after separation from service.  In short, there is no credible lay evidence of a continuity of symptomatology regarding back problems. 

In summary, no medical professional has attributed the Veteran's current lumbar spine disability to his military service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the results of various diagnostic tests conducted at that time and previously, than on the Veteran's lay assertions that his current lumbar spine disability is related to his military service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left foot disability has not been received and, therefore, the claim is denied.

Entitlement to service connection for a spine disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


